DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 14 in the reply filed on 3/24/2022 is acknowledged. The non-elected claims are withdrawn from consideration unless applicant cancels the claims or at the time of allowance if rejoinder is not proper. Claims 6-13 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 and 8/7/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim limitation “acquiring section configured to acquire”, “sensing section configured to sense” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “sensing”, “acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The sections per 0042 are configured for a general purpose computer the only example given for the sections (this still does not attribute a structure to the sections). 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim structure of claim 14 is unclear if it is independent or dependent. The claims are written in an independent form, but they depend on claim 1 and alter the structure to not be the device of claim 1 but to be a medium that runs on a computer. The confusion is partly evidenced by claim 14 on the fee sheet being a dependent claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the flood sensing device of claim 1 per the claim interpretation above may include transitory signals due to the lack of structure. Transitory signals are not patent eligible. Examiner recommends making the “sections” physical computer components such as a processor. Claims 2-5 are similarly rejected. Claim 14 introduces a non-transitory medium for the limitations and is not rejected here. 
Claims 1-5 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a device.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of acquiring and sensing. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “flood sensing device” “medium” of claim 14.  That is, other than reciting “flood sensing device,” “medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “flood sensing device,” “medium” language, the claim encompasses a user sensing, in the mind, and acquiring, in the mind. The mere nominal recitation of a “flood sensing device,” “medium” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.

With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Examiner recommends controlling the vehicle in a way related to the outcome.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Konig, DE 102014210103 A1.
As to claim 1,Konig discloses a flood sensing device [Konig: 0021, 0042, Fig. 1] comprising: 
an acquiring section [Konig: #10] configured to acquire a plurality of types of traveling state data relating to traveling of a vehicle [Konig: 0042,  acceleration, speed, slope, engine torque]; and 
a sensing section [Konig: #10] configured to sense flooding of a road on which the vehicle [Konig: #1] travels by using (a) a physical quantity that is estimated on the basis of (i) a vehicle behavior model, which is configured by driving force of the vehicle and traveling resistance that includes air resistance applied to the vehicle [Konig: 0042], slope resistance [Konig: 0042] applied to the vehicle and rolling resistance applied to the vehicle [Konig: 0042 inherent in drivingresistance], and which determines the physical quantity that varies due to the vehicle traveling [Konig: 0042], and (ii) the plurality of types of traveling state data of the present time that are acquired by the acquiring section [Konig: 0042], and (b) the physical quantity that is obtained from the traveling state data of the present time that is acquired by the acquiring section [Konig: 0042].
As to claim 14, Konig discloses a non-transitory computer readable medium storing a flood sensing program that causes a computer to function as the respective sections of the flood sensing device [Konig: 0043] of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Furukawa EP3118979B1.
As to claim 2, Konig discloses other inputs, but not acceleration. Furukawa discloses wherein the traveling resistance further includes acceleration resistance that is applied to the vehicle [Furukawa: 0033-0057 It would have been obvious to one of ordinary skill at the time of filing to modify the inputs of Konig to include the acceleration of Furukawa as it merely uses a known device in a known way with predictable results for the benefit of providing another input to detect the flooding of the road for redundancy of inputs as they are in the same technical field of detecting roadway flooding via vehicle inputs.].
[Furukawa:0026 It would have been obvious to one of ordinary skill at the time of filing to modify the inputs of Konig to include the decision of flooding made by a comparison between actual and theoretical of Furukawa as it merely uses a known device in a known way with predictable results for the benefit of providing another input to detect the flooding of the road for redundancy of inputs as they are in the same technical field of detecting roadway flooding via vehicle inputs.].
As to claim 4, Konig discloses measuring flooding by using abnormal level measurements but does not disclose using regression formulas. Furukawa discloses wherein the vehicle behavior model is derived by using a multiple regression formula as a learning model [Furukawa: 0026-0057 see claim 3 for motivation].
As to claim 5, Konig discloses using various inputs to determine flooding, but does not disclose using the model on one of the listed qualities. Furukawa discloses wherein the vehicle behavior model is derived by using an equation of motion, by using speed, acceleration, or rate of change in acceleration of the vehicle, as the physical quantity [Furukawa: 0026-0057 see claim 2 for motivation].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20190024781 A1 a soft underfoot conditions response system for use with a vehicle includes a plurality of sensors configured to transmit signals indicative of live data representing at least one of real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM, and a controller communicatively coupled with the sensors. The .
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665